DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10/26/2021. Claims 1-60 have been cancelled and claims 61-80 and 82-89 are pending and have been examined.
All objections/rejections not mentioned above have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021, and 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments and Amendments
With respect to the 35 USC 102 rejections in view of Eggen of claim 61, the Examiner notes these are same as claim 1 from the claims submitted on 08/02/2018. The Applicant provides an overview of the Eggen reference. Then, the Applicant asserts that Eggen does not teach or suggest “intercepting a natural language expression included in a conversation and from a first person to a second person. Eggen also fails to teach or suggest transmitting located and buffered information related to the natural 
Hence, the Applicant’s arguments are not persuasive. 

Claim Objections
Claim 72 is objected to because of the following informalities:  In line 2, the claim recites “the device comprising” and it should be “the method comprising” as the claims are directed towards a method claim. The Examiner notes this to be a typographical error. .  Appropriate correction is required.
Claims 82-89 are objected to because of the following informalities:  Claim 81 appears to be missing from the claim set and therefore claims 82-89 should be renumbered to 81-88. The Examiner notes this to be a typographical error. .  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61-63, 72-73 and 78-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggen (US 2008/0235018).
As to claim 61, Eggen teaches a method of displaying information relevant to a person in a conversation, the method comprising: 
intercepting a natural language expression electronically transmitted from a first device to a second device, the natural language expression included in a conversation and from a first person using the first device to a second person using the second device (see [0022], where expert system 200 comprises a ASR which captures the conversation  of one or more participants which communicate electronically over PSTN 
 locating information related to the natural language expression stored at a network storage location (see [0018], where expert system searches for supplemental information using a networked environment);
buffering the located information until the located information is anticipated to be of interest to the second person (see [0038], where expert system 200 which comprises content presentation 250 holds the contents until demanded); and 
transmitting the information to the second device to arrive before the information is anticipated to be of interest to the second person (see [0038], where the participant is notified via an alert that is sent from the content presentation and enables to play the audio track on demand before even playing the information).

As to claim 62, Eggen teaches further comprising deriving a topic from the natural language expression (see [0017], topic of conversation determined).

As to claim 63, Eggen teaches wherein locating information related to the natural language expression comprises searching for information related to the derived topic (see [0018], where supplemental content searched based on identified conversation topic).

As to claim 72, Eggen teaches a method of displaying information relevant to a natural language conversation, the device comprising:

 identifying a particular topic related to the natural language expression  (see [0017], topic of conversation determined by the expert system).;
searching for information related to the particular topic (see [0018], where supplemental content searched by the expert system based on identified conversation topic); and 
displaying the information to the second person responsive to capturing the natural language expression from the first person (See [0018], where the content can be text, video or images that are presented to the participants) and in anticipation of the information being of interest to the second person see [0038], where the participant is notified via an alert that is sent from the content presentation and enables to play the audio track on demand before even playing the information)..

As to claim 73, Eggen teaches wherein capturing is by application of automatic speech recognition to an audio signal (see [0021], speech recognition system 210).

As to claim 78, Eggen teaches means for identifying a concept related to the particular topic, wherein the search is based on the concept (see [0024], where related topics can be searched based on the topics extracted in order to determine content).

As to claim 79, Eggen teaches further comprising: means for providing non-verbal display of further information (see [0018], where audio information can be presented).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-66 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Corelli (US 2018/0190143).
As to claim 64, Eggen teaches all of the limitations as in claim 61.
However, Eggen does not specifically teach comprising, prior to transmitting the information: computing a relevance score for the information; and determining that the relevance score exceeds a threshold.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the scoring for information as taught by Corelli in order to provide system initiated assistance and information while limiting the adverse effects of unsolicited assistance and information (see Corelli [0003]). 

As to claim 65, Eggen in view of Corelli teach all of the limitations as in claim 64, above.
Furthermore, Corelli teaches further comprising: accessing additional information about the second person from a user profile (see [0043], where profile information from the participants discussed), wherein computing a relevance score for the information comprises computing a relevance score for the information based on the additional information (see [0043], where profile information used to determine an intervention index for delivering information).

As to claim 66, Eggen in view of Corelli teach all of the limitations as in claim 64, above.


As to claim 86, Eggen in view of Corelli teach all of the limitations as in claim 72, above.
However, Eggen does not specifically teach storing profile information about a conversation participant; and means for computing a relevance value for the particular topic based on the profile information, wherein displaying the information depends on the relevance value. 
Corelli does teach storing profile information about a conversation participant (see [0043], where profile information from the participants discussed); and computing a relevance value for the particular topic based on the profile information (see [0043], where profile information used to determine an intervention index for delivering information), wherein displaying the information comprises displaying the information  dependent on the relevance value (see [0043], where information is delivered to participant via displays [0053]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the scoring for information as taught by . 

Claims 67 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Bain (US 2011/0055191)..
As to claim 67, Eggen teaches all of the limitations as in claim 61.
However, Eggen does not specifically teach further comprising, prior to transmitting the information, determining that the information is non-repetitive information.
 Bain does teach further comprising, prior to transmitting the information, determining that the information is non-repetitive information (see [0023], where determination is made of a search result to be duplicate and is removed).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the determining of non-repetitive information as taught by Bain  in order to provide relevant results to the user (see Bain [0008]).

Claim 68 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Miura (US 2018/0067928).
As to claim 68, Eggen teaches all of the limitations as in claim 61.
However, Eggen does not specifically teach wherein the natural language expression is expressed in a first human language, the method further comprising: 
	Miura teaches wherein the natural language expression is expressed in a first human language (see [0082], where  first person speakers in a first language), the method further comprising: translating the natural language expression to a second human language (see [0082], where first dialogue text is translated to a second language), wherein locating information related to the natural language expression comprises locating information expressed in the second human language (see [0082], where supplemental information search based on first dialogue text and second dialogue text which is in first and second language respectively); and wherein transmitting the information to the second device comprises transmitting the information expressed in the second human language (see [0082], where the information is presented to at least the first and second persons).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the translation  as taught by Miura  in order to provide a smooth dialogue  and useful information (see Miura [0131]).

As to claim 85, Eggen teaches all of the limitations as in claim 72.

Miura does teach wherein the natural language expression is in a first human language (see [0082], where first person speakers in a first language), and further comprising: translating the natural language expression into a second human language (see [0082], where first dialogue text is translated to a second language).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the translation  as taught by Miura  in order to provide a smooth dialogue  and useful information (see Miura [0131]).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Nandakumar (US 2012/0290614).
As to claim 69, Eggen teaches all of the limitations as in claim 61.
However, Eggen does not specifically teach further comprising receiving, from the second device, a request for additional detail related to the transmitted information.
Nandakumar does teach receiving, from the second device, a request for additional detail related to the transmitted information (see [0252], [0527], where user requests for additional information based on search results received.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the request for additional detail  as .

Claim 70, 74-75, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Boxwell (US 10440325).
As to claim 70, Eggen teaches all of the limitations as in claim 61.
However, Eggen does not specifically teach receiving a second natural language expression at the first device, the second natural language expression electronically transmitted from a third device included in the conversation; identifying second information related to the second natural language expression; and buffering the second information, wherein the transmitting to the second device comprises transmitting the information and the second information.
Boxwell does teach receiving a second natural language expression at the first device (see Figure 1, three users in the conversation and see col. 10, lines 40-47, where server receives feed from each participant including audio) , the second natural language expression electronically transmitted from a third device included in the conversation (see col. 10, lines 40-42, where audio and video received from each participant); identifying second information related to the second natural language expression (see col. 14, lines 28-30 where participant of interest determined and col. 15, lines 5-10, where information about that participant determined); and buffering the second information (see Eggen which discloses passively displaying in  [0038]), wherein 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with a second information received from another device as taught by Boxwell in order to provide an experience which more closely resembles face to face conversation (see Boxwel, col. 1, lines 40-43).

As to claim 74, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach further comprising: computing a relevance value corresponding to the particular topic, wherein displaying the information depends on the relevance value.
Boxwell does teach computing a relevance value corresponding to the particular topic (see Figure 7, topic score computed at 740), wherein displaying the information  comprises displaying the information depending on the relevance value (see Figure 7, steps 750-760, where based on topic score video conference is adjusted via central server 110).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with topic scoring as taught by Boxwell in order to provide an experience which more closely resembles face to face conversation (see Boxwel, col. 1, lines 40-43).


However, Eggen does not specifically teach means for identifying a second topic related to the natural language expression; computing a first relevance value corresponding to the particular topic; and computing a second relevance value corresponding to the second topic, wherein displaying the information depends upon the first relevance value exceeding the second relevance value.
Boxwell does teach identifying a second topic related to the natural language expression (see col. 14, lines 11-30, where a certain participant as a result of the updating of topic relevance scores is made relevant); computing a first relevance value corresponding to the particular topic (see Figure 7, topic score computed at 740); and computing a second relevance value corresponding to the second topic (see col. 13, lines 53-57, calculates a topic relevance score for each participant), wherein displaying the information depends upon the first relevance value exceeding the second relevance value (see col. 14, lines 21-28, where one participant is more relevant at a given time based on relevance score).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with topic scoring as taught by Boxwell in order to provide an experience which more closely resembles face to face conversation (see Boxwel, col. 1, lines 40-43).

As to claim 88, Eggen teaches all of the limitations as in claim 72.

Boxwell does teach capturing a second natural language expression made by a third person (see Figure 1, three users in the conversation); and identifying a second topic related to the second natural language expression (see col. 14, lines 11-30, where a certain participant as a result of the updating of topic relevance scores is made relevant).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with a third person as taught by Boxwell in order to provide an experience which more closely resembles face to face conversation (see Boxwel, col. 1, lines 40-43).

Claims 71 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Ranieri (US 2017/0188173).
As to claim 71 and 82, Eggen teaches all of the limitations as in claim 61 and 72. 
However, Eggen does not specifically teach further comprising displaying the information at a display screen mounted within a pair of glasses.
Ranieri does teach further comprising displaying the information at a display screen mounted within a pair of glasses (see [0034], where additional information is presented visually on a display with glasses).


As to claim 82, this limitation is considered to be similar to a glass containing a display in a visual field. Therefore is rejected for similar reason as in claim 71.

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Chin (US 2005/0165742).
As to claim 76-77, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach means for storing indications of other recently displayed information, wherein displaying the information depends on the absence of an indication of the information from among the other recently displayed information.
Chin teaches storing indications of other recently displayed information (e.g. topics) (see [0056], where data content locations that have been accessed recently is known by system and inherently stored and see storage in [0023]), wherein displaying the information depends on the absence of an indication of the information (e.g. topic) from among the other recently displayed information (see [0056], where resources not accessed by user can be displayed only).

As to claim 76, the examiner notes that the information is replaced by topic for claim 76 and therefore rejected for similar reasons as in claim 77 as the Examiner equates topic to be an information unit.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Todd (US 20170105053).
As to claim 80, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach wherein the displaying the information comprises overlaying the information over a view of a video conference.
Todd teaches wherein the displaying the information comprises overlaying the information over a view of a video conference (see [0195], where additional content is shown as a partially transparent overlay on top of the content of the remote video content.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with overlay as taught by Todd in order to create a new user experience (see Todd [0016]).

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Yamane (US 2014/0118401).
As to claim 83, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach further comprising: detecting the location of a face within a display; and means for placing the displayed information in a part of the display that does not overlap the face.
Yamane does teach further comprising: detecting the location of a face within a display (see [0071], where display position of the registered person is known); and means for placing the displayed information in a part of the display that does not overlap the face (see [0071], where additional information is placed at the display position of the registered person and see Figure 13A, 13B).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the presentation of the additional information as taught by Eggen with detecting location of face as taught by Yamane order to properly associate the additional information with the subject (see Yamane [0007]).

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Iao (US 2013/0076615).
As to claim 84, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach wherein the displaying is in a head-up display of a vehicle.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have substituted the presentation of the additional information as taught by Eggen with the use of HUD  as taught by Iao in order to yield predictable results of providing a user with the information visually. (See KSR v. Teleflex).

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Rennison (US 7,827,125).
As to claim 87, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teach wherein the profile information is dependent upon relevance feedback from a user.
Rennison teaches wherein storing profile information is dependent upon relevance feedback from a user (see col. 6, lines 17-21, where profile constructed is based on feedback received with respect to search results and see Figure 1, storage 106).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the profile dependence on feedback as taught by Rennison in order to delivery personalized search results in order to deliver a successful search solution (see Rennison col. 5,lines 30-33).

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen (US 2008/0235018) in view of Arshi (US 2012/0004899).
As to claim 89, Eggen teaches all of the limitations as in claim 72.
However, Eggen does not specifically teaches displaying the information comprises displaying an ad.
Arshi does teaches displaying the information comprises displaying an ad d (see [0085]-[0086], where spoken information used to select an ad and see [0087[, ad is displayed).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Eggen with the information being an ad as taught by Arshi in order to provide dynamic targeted advertisements using a portable device (see Arshi [0001]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
10/28/2021